DETAILED ACTION
This action is responsive to the following communications: Applicants’ Response filed on July 29, 2022. All references to this application refer to the U.S. Patent Application Publication No. 2020/0335187 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

THIS ACTION IS MADE FINAL.

Claims 1-56, 58, 59, 61-122, 124-166, and 174-190 are pending in this case. Claims 1, 62, 114-118, 183, and 189 were amended. Claim 1 is the independent claim. Claims 1-56, 58, 59, 61-122, 124-166, and 174-190 are rejected.

Drawings




The replacement drawing was received on July 29, 2022. It is acceptable.  

Specification
The Examiner acknowledges receipt of the substitute Specification.
The objections to the disclosure, including those directed to improper trademark usage, are withdrawn in view of the amendments.

Claim Objections
The objections to claims 1, 62, and 183 are withdrawn in view of the amendments.
Claims 20, 22-24, 27-36, 174, 177, 178, and 183 are newly objected to for the following informalities:
Independent claim 1 was amended to recite “weightable intent.” Dependent claims 20, 22-24, and 27-36 were not similarly updated (e.g., they recite “the intent” not “the weighted intent”). Each of these claims should amend “wherein the at least one intent is an intent…” to recite “wherein the at least one weightable intent is an intent…”
Similarly, dependent claim 174 should be amended to recite, in pertinent part, “…wherein the step of identifying at least one data operation associated with the at least one weightable intent includes identifying at least first and second data operations associated with the at least one weightable intent…”
Similarly, dependent claim 177 should be amended to recite, in pertinent part, “…wherein the step of identifying at least one weightable intent includes determining that the audible query is associated with the specific patients…and then selecting [[an]] a weightable intent from a pool of cancer state related intents.”
Similarly, dependent claim 178 should be amended to recite, in pertinent part, “…selecting [[an]] a weightable intent that is associated with the general knowledge database.
Similarly, dependent claim 183 should be amended to recite, in pertinent part, “…to identify weightable intents associated with the subsequent queries.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The rejections of claims 114-118 and 189 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, are withdrawn in view of the amendments.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11, 13, 16, 18-24, 27-32, 34-55, 58, 61-64, 67, 69-73, 82, 83, 85, 93-95, 97, 100-106, 112, 119, 120, 122, 124, 125, 130-132, 135-138, 141-143, 147-149, 155-161, 163-166, 174-180, 183-190 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0249830 A1, filed by Gallopyn et al., on March 1, 2013, and published on September 4, 2014 (hereinafter Gallopyn), in view of U.S. Patent Application Publication No. 2017/0270212 A1, filed by Lavrenko et al., on March 21, 2017, and published on September 21, 2017 (hereinafter Lavrenko), further in view of U.S. Patent Application Publication No. 2014/0365209 A1, filed by Evermann on June 6, 2014, and published on December 11, 2014 (hereinafter Evermann).

With respect to independent claim 1, Gallopyn discloses a method of audibly broadcasting responses to a user based on user queries, the method comprising: 
(i) receiving an audible query…from the user to a microphone coupled to a collaboration device; Gallopyn discloses a microphone of a virtual assistant device receiving an audible query from a user (see Gallopyn, Figs. 1 and 5; see also, Gallopyn, paragraphs 0015-0017 [generally describing the invention as a virtual assistant specially designed for use in the medical field and for assisting medical professionals, by answering queries, performing tasks, displaying patient information, accessing and updating electronic medical records (EMRs), ordering lab work, prescriptions, tests, etc., by receiving natural language input from the medical professional], 0023-0028 [describing the system of Fig. 1, including the mobile device configured to access a plurality of systems for performing the functions of the intelligent assistant; paragraph 0027 describes the device as comprising microphones and speakers], 0031 [device receives input, such as natural language queries, from a user], and 0125-0127 [describing the architecture of Fig. 5]).
Although Gallopyn is tailored for use in the medical domain and uses a medical ontology and medical knowledge representation model (see Gallopyn, paragraphs 0015-0017, described supra), Gallopyn fails to expressly disclose the query being answerable in part by reference to a genomic biomarker.
	However, Lavrenko teaches providing a genomic search engine comprising tokenized genomic data for use in providing information to users about genomic, metabolic, and microbiomic information (see Lavrenko, paragraphs 0006 [queries can be directed to, and receive results relating to, disease susceptibility, genomic variants, genome wide-association studies, and genotype-phenotype associations], 0011 [genomic data includes metadata for individuals, physiological data, clinical data, family medical history data, metabolome and microbiome data; user queries can relate to genomic sequences, genes, gene variants, gene mutations, drugs, phenotypes, etc.], 0048 [genomic data includes nucleotide data, such as DNA sequences, RNA sequences, etc., including variants], 0056 [user queries can be via speech, and can include gene names, gene symbols, patient ID or name, phenotype, physiological trait, and can limit the search or drill down/filter the initial results for additional information], 0074-0076 [includes a corpus specifically for cancer associated variants], 0099 [describing certain sets of data which are available to be searched], 0121 [describing various use cases, such as research purposes, clinical trials, drug development, determination of genomic response predictors, personalized medicine, determine treatment, determine disease progress, etc.], and 0124-0137 [describing various use cases: individual user-centric searches, health care provider-centric searches, researcher-centric searches, custom ranking searches, queries to determine medically relevant variants, phenotype/genotype plotting, personal genome upload, and real-time GWAS]; see also, Lavrenko, Table 1 [sample types of queries, user inputs, and example outputs]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn and Lavrenko before him before the effective filing date of the claimed invention, to modify the method of Gallopyn to incorporate a genomic search engine as taught by Lavrenko, in order to provide answers related to genomics and genomic biomarkers. One would have been motivated to make such a combination because this simplifies and centralizes genomic information for users to manage disease-risk, discover actionable variants, and develop more accurate diagnosis, as taught by Lavrenko (see Lavrenko, paragraph 0003 [“Current bioinformatic techniques, software and user interfaces suffer from several fatal flaws that prevent personal access to genomic information (indeed often times it prevents access to non-specialist medical practitioners). One problem is the sheer amount of information to search; a single genome can encompass several gigabytes worth of information. Another problem is the limited information on and poor validation of genomic sequence variants, especially low frequency alleles. The dispersed nature of these variants and information on them leads to poor performance of ranking scoring and indexing algorithms. Current user interfaces require a high degree of sophistication by users, are not very user friendly, are slow, and limited in their ability to handle multiple or layered queries. Current databases of genomic data tend to be highly underpowered and thus possess little opportunity for data mining. Further, no current user interfaces are geared towards allowing a user or their healthcare professional the ability to interact with their genomic and health data in an unrestrained and customizable way. These problems are encountered by individuals, their healthcare providers, and disease researchers. Due to these problems current interfaces, databases and systems for querying genomic data have reduced utility and are severely limited by restraints imposed by the computer systems that operate on standard search algorithms and logics. They also are limited in that in general they require a high level of sophistication with regard to bioinformatics. Often genetic disease associations are mined or discovered by specialists using sophisticated analytical and statistical methods, which are not accessible to non-specialist medical professionals (such as an internist, general practitioner pediatrician, etc.). The methods of this disclosure provide for improvements in genomic querying and analysis due to increased user friendliness, search speed and power (i.e., the amount of relevant information retrieved by a single number or limited number of searches). These methods allow non-specialist medical professionals and individuals to manage disease-risk, discover actionable variants, and develop more accurate disease prognoses.”]).
	Gallopyn, as modified by Lavrenko, further teaches (ii) identifying at least one weightable intent associated with the audible query, the at least one weightable intent including at least one qualifying entity, the at least one weightable intent identified by a machine learning module recognizing the audible query as sufficiently corresponding to an intent phrase provided to or generated by the machine learning module…
	Gallopyn further teaches identifying an intent associated with the received audible query using natural language processing (NLP) and natural language understanding (NLU), including the use of machine learning modules (MLM) to correctly identify the intent of the query, and the intent of the query including at least one entity upon which to perform an action (see Gallopyn, paragraphs 0036 [automatic speech recognition (ASR) uses NLU (and potentially clinical language understanding (CLU)) to process the received query], 0039-0040 [ASR processes the received query to convert the audio to text for processing, and may be tailored for use in the medical domain, using medical lexicon or a medical ontology], 0043 [NLU ascertains the meaning of the query, such as by identifying and extracting components of the spoken input, identify action words, subject words, topics, medical terms, clinical facts, etc.], 0044 [the assistant uses a medically tailored knowledge representation model that includes categorical information for medications, allergies, diagnostic tests, lab tests, conditions, diseases, symptoms, vital signs, anatomy, medical devices, measurable findings, etc.], 0046-0047 [uses a trained model (e.g., a statistical model, a rules-based model, or a hybrid model) to analyze the inputs], and 0054 [using a dialog component for interaction, configured to provide responses to the medical professional based on content of the input, the context of the input, intent of the input, etc.]; see also, Gallopyn, paragraphs 0015-0017, described supra). 
	Additionally, Lavrenko further teaches a query engine that parses the query and determines user intent (see Lavrenko, paragraph 0055 [the search engine parses the query to determine user intent, provides suggested corrections and suggestions to the user, expands the query with synonyms, ranks results based on the determined intent, and handles feedback from the UI]).
Gallopyn and Lavrenko fail to further teach weightable intent…wherein identifying the at least one weightable intent comprises identifying a plurality of possible intents and effecting a weight of the at least one weightable intent.
	However, Evermann teaches inferring user intent by weighting intent candidates with weighting scores to determine the most likely, or best fit match, to the user utterance by compiling lists of potential candidate intents, scoring and ranking the candidates, and selecting the highest ranking candidate as the determined intent (see Evermann, paragraphs 0008-0009 [using ontology domains to identifies potential actionable intents based on the words in the query string], 0011 [confidence scores are used to represent how closely an input matches a domain or intent, and can be useful to determine which is most likely to reflect the intent of the user], 0026 [plurality of candidates are associated with a plurality of confidence scores, and the user intent is based on the recognition and deduction scores], 0124-0126 [NLP determines an intent deduction confidence score for each candidate string, representing a confidence that the strong represents the user intent for a particular context or domain, and can be based in part on quality of matches between words and a domain in the ontology, whether the strong contains named entities, etc.], 0129-0130 [the strong with the highest intent deduction score is selected, even if the total score is not top ranked, based on the higher intent score component], and 0171-0172 [the digital assistant select one of the plurality of candidate intents based on one or both of the speech recognition confidence scores, the intent deduction confidence scores, a composite of the scores, combinations or composites of the scores, sums of the scores, averages of the scores, weighted averages of the scores, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, and Evermann before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko, to incorporate weightable user intents as taught by Evermann. One would have been motivated to make such a combination because this provides an improvement to speech recognition systems, as taught by Evermann (see Evermann, paragraph 0005 [“Accordingly, there is a need for systems and method to infer user intent from a speech input so as to account for possible speech recognition errors.”]).
	Gallopyn, as modified by Lavrenko and Evermann, further teaches:
(iii) identifying at least one parameter value associated with the qualifying entity in the audible query corresponding to the at least one qualifying entity; Gallopyn further teaches identifying at least one parameter associated with the entity (see Gallopyn, paragraphs 0042 [identify parameters associated with the medical tasks], 0049 [parameters associated with tasks to be performed are identified], 0055 [dialog component may identify missing parameter information that requires additional input from the user in order to complete the task], 0059 [dialog component identifies both information about included parameters in the input, as well as missing parameters that should be present in the input], and 0102-0103 [NLU identifies required parameters for the task, determines which, if any, parameters are present in the input, and determines which, if any, parameters are missing from the input]).
(iv) identifying at least one data operation associated with the at least one weightable intent; Gallopyn further teaches identifying at least one data operation associated with the intent (see Gallopyn, paragraphs 0015-0017, 0042, 0049, 0055, 0059, and 0102-0103, described supra).
(v) executing at least one of the at least one data operations on a set of data including genomic variant information for a plurality of patients to generate response data; Gallopyn further teaches executing at least one data operation on a set of data to generate response data (see Gallopyn, paragraphs 0019 [assistant generates and provides a response, which can be a request for clarification, additional input, confirmation, or the performance of a specified task], 0077 [if no impediments are present, the assistant initiates performance of the identified task], 0080-0083 [describing some use cases for performing various tasks], 0098-0099 [describing other tasks the assistant is capable of performing, such as obtain patient information, present a list of patients, selecting a specific patient, searching for patients that match criteria (e.g., cohorts), etc.]). Additionally, Lavrenko further teaches that the set of data includes genomic variant information for a plurality of patients (see Lavrenko, paragraphs 0006, 0011, 0048, 0056, 0074-0076, 0121, and 0124-0137, described supra).
(vi) generating an audible response file associated with the response data; Gallopyn discloses generating an audible response file associated with the response data (see Gallopyn, paragraphs 0015-0017, 0019, 0042, 0049, 0055, 0059, 0080-0083, 0098-0099, and 0102-0103, described supra).
(vii) providing the audible response file for broadcasting via a speaker coupled to the collaboration device; Gallopyn discloses providing an audible response of the results to the user (see Gallopyn, Table 1 [exemplary dialog for performing a series of tasks for a patient]; see also, Gallopyn, paragraphs 0015-0017, 0019, 0042, 0049, 0055, 0059, 0080-0083, 0098-0099, and 0102-0103, described supra).  

With respect to dependent claim 2, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the audible query includes a question about a nucleotide profile associated with the plurality of patients. 
	Lavrenko further teaches that the query can include a question about nucleotide profiles associated with a plurality of patients (see Lavrenko, paragraph 0048, described supra, claim 1).
 
With respect to dependent claim 3, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 2, as described above.
	Lavrenko further teaches the method wherein the nucleotide profile associated with the patients is a profile of the patients' cancer.  
	Lavrenko further teaches that the nucleotide profile is a profile of the patients’ cancer (see Lavrenko, paragraph 0051 [describing a search of genomic variants associated with cancer]).

With respect to dependent claim 4, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 2, as described above.
	Lavrenko further teaches the method wherein the nucleotide profile associated with the patients is a profile of the patients' germline.  
	Lavrenko further teaches that the nucleotide profile is a profile of the patients’ germline (see Lavrenko, paragraph 0083-0093 [describing different searches of variants with germline origins]).

With respect to dependent claim 5, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 2, as described above.
	Lavrenko further teaches the method wherein the nucleotide profile is a DNA profile.  
	Lavrenko further teaches the profile is a DNA profile (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 6, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 2, as described above.
	Lavrenko further teaches the method wherein the nucleotide profile is an RNA expression profile.  
	Lavrenko further teaches the profile is an RNA sequence (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 7, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 2, as described above.
	Lavrenko further teaches the method wherein the nucleotide profile is a mutation biomarker.  
	Lavrenko further teaches that the profile is a mutation biomarker (see Lavrenko, paragraph 0047 [discussing identified mutation biomarkers]).

With respect to dependent claim 8, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 7, as described above.
	Lavrenko further teaches the method wherein the mutation biomarker is a BRCA biomarker.  
	Lavrenko further teaches searching for BRCA biomarkers (see Lavrenko, Table 1, described supra, claim 1).

With respect to dependent claim 9, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the audible query includes a question about a therapy. 
	Gallopyn further teaches that the user can query about a therapy (see Gallopyn, paragraphs 0044 and 0080-0083, described supra, claim 1). 

With respect to dependent claim 10, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the audible query includes a question about a gene.  
	Lavrenko further teaches the query concerns a gene (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 11, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the audible query includes a question about clinical data.  
	Gallopyn further teaches the query concerns clinical data (see Gallopyn, paragraph 0043, described supra, claim 1).

With respect to dependent claim 13, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the audible query includes a question about a biomarker.  
	Lavrenko further teaches the query concerns a biomarker (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 16, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the audible query includes a question about a clinical trial.  
	Lavrenko further teaches the query concerns clinical trials (see Lavrenko, paragraph 0099, described supra, claim 1).

With respect to dependent claim 18, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the audible query includes a question about a pathology image.  
	Gallopyn further teaches the query concerns a pathology image (see Gallopyn, paragraph 0061 [describing contents of an EMR, which includes pathology reports]).

With respect to dependent claim 19, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the audible query includes a question about a disease type.  
	Gallopyn further teaches the query concerns a disease type (see Gallopyn, paragraph 0044, described supra, claim 1).

With respect to dependent claim 20, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is an intent related to a biomarker.  
	Lavrenko further teaches the intent is related to a biomarker (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 21, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 20, as described above.
	Lavrenko further teaches the method wherein the biomarker is a BRCA biomarker.
	Lavrenko further teaches the biomarker is a BRCA biomarker (see Lavrenko, Table 1, described supra, claim 1).  

With respect to dependent claim 22, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is an intent related to a clinical condition.  
	Lavrenko further teaches the intent is related to a clinical condition (see Lavrenko, paragraph 0099, described supra, claim 1). 

With respect to dependent claim 23, Gallopyn, as modified by v, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is an intent related to a clinical trial.  
	Lavrenko further teaches the intent is related to a clinical trial (see Lavrenko, paragraph 0099, described supra, claim 1).

With respect to dependent claim 24, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent comprises a drug intent related to a drug.  
	Lavrenko further teaches the intent is related to a drug (see Lavrenko, paragraph 0121, described supra, claim 1).

With respect to dependent claim 27, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is related to a gene. 
	Lavrenko further teaches the intent is related to a gene (see Lavrenko, paragraph 0048, described supra, claim 1).  

With respect to dependent claim 28, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is related to immunology.  
	Lavrenko further teaches the intent is related to immunology (see Lavrenko, paragraph 0049 [data includes information about white blood cells]).

With respect to dependent claim 29, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is related to a knowledge database.  
	Lavrenko further teaches the intent is related to a knowledge database (see Lavrenko, paragraph 0099, described supra, claim 1).

With respect to dependent claim 30, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is related to testing methods.  
	Lavrenko further teaches the intent is related to testing methods (see Lavrenko, paragraph 0126, described supra, claim 1).

With respect to dependent claim 31, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is related to a gene panel.  
	Lavrenko further teaches the intent is related to a gene panel (see Lavrenko, paragraphs 0074-0076, described supra, claim 1).

With respect to dependent claim 32, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the at least one intent is related to a report.  
	Gallopyn further teaches the intent is related to a report (see Gallopyn, paragraph 0061, described supra, claim 18). 

With respect to dependent claim 34, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the at least one intent is related to imaging.  
	Gallopyn further teaches the intent is related to imaging (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 35, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one intent is related to a pathogen.  
	Lavrenko further teaches the intent is related to a pathogen (see Lavrenko, paragraphs 0074-0076, described supra, claim 1).

With respect to dependent claim 36, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the at least one intent is related to a vaccine.  
	Gallopyn further teaches the intent is related to a vaccine or immunization (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 37, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the at least one data operation includes an operation to identify at least one treatment option.  
	Gallopyn further teaches the data operation identifies a treatment option (see Gallopyn, paragraphs 0080-0083, described supra, claim 1). 

With respect to dependent claim 38, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to identify knowledge about a therapy.  
	Lavrenko further teaches the operation is to identify knowledge about a therapy (see Lavrenko, paragraph 0126, described supra, claim 1).

With respect to dependent claim 39, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the at least one data operation includes an operation to identify knowledge related to at least one drug.  
	Gallopyn further teaches the operation is to identify knowledge related to at least one drug (see Gallopyn, paragraphs 0105-0106 [describing operations concerning drug interactions]).

With respect to dependent claim 40, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to identify knowledge related to mutation testing.  
	Lavrenko further teaches the operation is to identify knowledge related to mutation testing (see Lavrenko, paragraph 0126, described supra, claim 1).

With respect to dependent claim 41, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to identify knowledge related to mutation presence.  
	Lavrenko further teaches the operation is to identify knowledge related to mutation testing (see Lavrenko, paragraphs 0124-0126 and 0134-0135, described supra, claim 1).

With respect to dependent claim 42, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to identify knowledge related to tumor characterization.  
	Lavrenko further teaches the operation is to identify knowledge related to tumor characterization (see Lavrenko, paragraphs 0083-0093, described supra, claim 4).

With respect to dependent claim 43, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to identify knowledge related to testing requirements.  
	Lavrenko further teaches the operation is to identify knowledge related to testing requirements (see Lavrenko, paragraphs 0124-0126 and 0134-0135, described supra, claim 1).

With respect to dependent claim 44, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to query for definition information.  
	Lavrenko further teaches the operation is to query for definitions (see Lavrenko, paragraph 0057 [describing the use of dictionaries for definition and synonym information]).

With respect to dependent claim 45, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the at least one data operation includes an operation to query for expert information.  
	Gallopyn further teaches the operation to query for expert information (see Gallopyn, paragraphs 0046-0047, described supra, claim 1).
With respect to dependent claim 46, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to identify information related to recommended therapy.  
	Lavrenko further teaches the operation is to identify information about a recommended therapy (see Lavrenko, paragraph 0126, described supra, claim 1). 

With respect to dependent claim 47, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to query for information relating to the plurality of patients.  
	Lavrenko further teaches the operation queries for information from a plurality of patients (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 48, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 47, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to query for information relating to patients with one or more clinical characteristics similar to the plurality of patients.  
	Gallopyn further teaches the operation queries for information from a cohort of patients (see Gallopyn, paragraphs 0098-0099, described supra, claim 1).

With respect to dependent claim 49, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the at least one data operation includes an operation to query for information relating to patient cohorts.  
	Gallopyn further teaches the operation queries for information from a cohort of patients (see Gallopyn, paragraphs 0098-0099, described supra, claim 1).

With respect to dependent claim 50, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to query for information relating to clinical trials.  
	Lavrenko further teaches the operation queries for information related to clinical trials (see Lavrenko, paragraph 0121, described supra, claim 1).

With respect to dependent claim 51, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operation includes an operation to query about a characteristic relating to a genomic mutation.  
	Lavrenko further teaches the operation queries for characteristic related to genomic mutation (see Lavrenko, paragraph 0047, described supra, claim 7).
	
With respect to dependent claim 52, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 51, as described above.
	Lavrenko further teaches the method wherein the characteristic is loss of heterozygosity.  
	Lavrenko further teaches the characteristic is loss of heterozygosity (see Lavrenko, paragraph 0134, described supra, claim 1).
With respect to dependent claim 53, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 51, as described above.
	Lavrenko further teaches the method wherein the characteristic reflects the source of the mutation.  
	Lavrenko further teaches the characteristic reflects the source of the mutation (see Lavrenko, paragraphs 0083-0093, described supra, claim 4).

With respect to dependent claim 54, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 53, as described above.
	Lavrenko further teaches the method wherein the source is germline.  
	Lavrenko further teaches the source is germline (see Lavrenko, paragraphs 0083-0093, described supra, claim 4).

With respect to dependent claim 55, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 53, as described above.
	Lavrenko further teaches the method wherein the source is somatic.  
	Lavrenko further teaches somatic mutations (see Lavrenko, paragraphs 0058-0070 [describing various mutation queries, including those for non-germline mutations]).

With respect to dependent claim 58, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method further comprising executing at least a second one of the at least one data operations on a set of data that comprises patient ages.  
	Lavrenko further teaches performing a second data operation on a set of demographic data (see Lavrenko, paragraph 0056, described supra, claim 1).

With respect to dependent claim 61, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the genomic variant information comprises a somatic genomic variant.  
	Lavrenko further teaches the variant is a somatic variant (see Lavrenko, paragraphs 0058-0070, described supra, claim 55).

With respect to dependent claim 62, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the genomic variant information comprises a germline genomic variant[.]  
	Lavrenko further teaches the variant is a germline variant (see Lavrenko, paragraphs 0083-0093, described supra, claim 4).

With respect to dependent claim 63, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the genomic variant information comprises a clinically actionable genomic variant.  
	Lavrenko further teaches the variant is clinically actionable (see Lavrenko, paragraphs 0048 and 0124-0137, described supra, claim 1).

With respect to dependent claim 64, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the genomic variant information comprises a loss of function variant.  
	Lavrenko further teaches the variant is a loss of function variant (see Lavrenko, paragraph 0130, described supra, claim 1).

With respect to dependent claim 67, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises a tumor mutational burden.  
	Lavrenko further teaches data sets including mutation burden information (see Lavrenko, paragraphs 0058-0070, described supra, claim 55).

With respect to dependent claim 69, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a diagnosis.  
	Gallopyn further teaches the performing the second data operation on a set of data comprising diagnoses (see Gallopyn, paragraph 0061, described supra, claim 18). 

With respect to dependent claim 70, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a therapy.  
	Gallopyn further teaches performing the second data operation on a set of data comprising a therapy (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).

With respect to dependent claim 71, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a therapy approved by the U.S. Food and Drug Administration.  
	Gallopyn further teaches performing the second data operation on a set of data comprising an FDA approved therapy (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).

With respect to dependent claim 72, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a drug therapy.  
	Gallopyn further teaches performing the second data operation on a set of data comprising a drug therapy (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).

With respect to dependent claim 73, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a radiation therapy.  
	Gallopyn further teaches performing the second data operation on a set of data comprising radiation therapy (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).
With respect to dependent claim 82, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a surgery.  
	Gallopyn further teaches performing the second data operation on a set of data comprising surgical treatments (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 83, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a hormone therapy.  
	Lavrenko further teaches performing the second data operation on a set of data comprising hormone treatments (see Lavrenko, paragraph 0049, described supra, claim 28).

With respect to dependent claim 85, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an on-label therapy.  
	Gallopyn further teaches performing the second data operation on a set of data comprising on label therapy (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).

With respect to dependent claim 93, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an indication of use.  
	Gallopyn further teaches performing the second data operation on a set of data comprising indication of use  therapy (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).

With respect to dependent claim 94, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a clinical trial.  
	Lavrenko further teaches performing the second data operation on a set of data comprising clinical trial data (see Lavrenko, paragraphs 0124-0137, described supra, claim 1).

With respect to dependent claim 95, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a distance to a location conducting a clinical trial.  
	Lavrenko further teaches performing the second data operation on a set of data comprising distance to location (see Lavrenko, paragraph 0102 [describing the use of non-medical specific search engines, such as GOOGLE (or GOOGLE MAPS)]).

With respect to dependent claim 97, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a mutation effect.  
	Lavrenko further teaches performing the second data operation on a set of data comprising mutation effects (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 100, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a clinical history.  
	Gallopyn further teaches performing the second data operation on a set of data comprising clinical history (see Gallopyn, paragraph 0061, described supra, claim 18). 

With respect to dependent claim 101, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a biopsy result.  
	Gallopyn further teaches performing the second data operation on a set of data comprising biopsy results (see Gallopyn, paragraph 0080, described supra, claim 1).

With respect to dependent claim 102, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an imaging result.  
	Gallopyn further teaches performing the second data operation on a set of data comprising imaging results (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 103, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an MRI result.  
	Gallopyn further teaches performing the second data operation on a set of data comprising imaging results (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 104, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a CT result.  
	Gallopyn further teaches performing the second data operation on a set of data comprising imaging results (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 105, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a therapy prescription.  
	Gallopyn further teaches performing the second data operation on a set of data comprising therapy prescription (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).

With respect to dependent claim 106, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a therapy administration.  
	Gallopyn further teaches performing the second data operation on a set of data comprising therapy administration (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).

With respect to dependent claim 112, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a tumor quality measure derived from an image analysis of pathology slides of each patient's tumor.  
	Gallopyn further teaches performing the second data operation on a set of data comprising imaging results (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 119, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operations includes an operation to query for a treatment option, the set of data comprises a genomic variant, and the method further comprises adjusting the operation to query for the treatment option based on the genomic variant.  
	Lavrenko further teaches the data operation is for a treatment option based on a determined genomic variant (see Lavrenko, paragraphs 0121 and 0124-0137, described supra, claim 1).

With respect to dependent claim 120, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the at least one data operations includes an operation to query for a clinical history data, the set of data comprises a therapy, and the method further comprises adjusting the operation to query for the clinical history data element based on the therapy.  
	Lavrenko further teaches the data operation is a query for clinical history data based on a particular therapy (see Lavrenko, paragraphs 0121 and 0124-0137, described supra, claim 1).

With respect to dependent claim 122, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the set of data comprises clinical health information.  
	Gallopyn further teaches the set of data comprises clinical health information (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 124, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises DNA sequencing information.  
	Lavrenko further teaches the set of data comprises DNA sequencing (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 125, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises RNA information.  
	Lavrenko further teaches the set of data comprises RNA sequencing (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 130, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the set of data is stored in a single data repository.  
	Gallopyn further teaches a single repository (see Gallopyn, paragraph 0066 [information can be stored in one or more repositories]).

With respect to dependent claim 131, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the set of data is stored in a plurality of data repositories.  
	Gallopyn further teaches a plurality of repositories (see Gallopyn, paragraph 0066, described supra, claim 130).

With respect to dependent claim 132, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises clinical health information and genomic variant information.  
	Lavrenko further teaches the set of data comprising clinical health information and genomic variant information (see Lavrenko, paragraphs 0048 and 0099, described supra, claim 1).

With respect to dependent claim 135, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises tumor mutational burden immunology marker information.  
	Lavrenko further teaches data sets including mutation burden information (see Lavrenko, paragraphs 0058-0070, described supra, claim 55).

With respect to dependent claim 136, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises clinical health information comprising one or more of demographic information, diagnostic information, assessment results, laboratory results, prescribed or administered therapies, and outcomes information.  
	Lavrenko further teaches the set of data comprises demographic data (see Lavrenko, paragraph 0056, described supra, claim 1).

With respect to dependent claim 137, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises demographic information comprising one or more of patient age, patient date of birth, gender, race, ethnicity, institution of care, comorbidities, and smoking history.  
	Lavrenko further teaches the set of data comprises demographic data (see Lavrenko, paragraph 0056, described supra, claim 1).

With respect to dependent claim 138, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the set of data comprises diagnosis information comprising one or more of tissue of origin, date of initial diagnosis, histology, histology grade, metastatic diagnosis, date of metastatic diagnosis, site or sites of metastasis, and staging information.  
	Gallopyn further teaches the set of data comprising historical diagnosis information (see Gallopyn, paragraph 0061, described supra, claim 18). 

With respect to dependent claim 141, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the set of data comprises laboratory information comprising one or more of types of lab, lab results, lab units, date of lab service, date of molecular pathology test, assay type, assay result, molecular pathology method, and molecular pathology provider.  
	Gallopyn further teaches the set of data comprises lab data, including lab orders and lab results (see Gallopyn, paragraph 0061, described supra, claim 18).

With respect to dependent claim 142, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the set of data comprises treatment information comprising one or more of drug name, drug start date, drug end date, drug dosage, drug units, drug number of cycles, surgical procedure type, date of surgical procedure, radiation site, radiation modality, radiation start date, radiation end date, radiation total dose delivered, and radiation total fractions delivered.  
	Gallopyn further teaches the set of data comprises treatment information including pharmacology information (see Gallopyn, paragraphs 0080-0083, described supra, claim 1).
With respect to dependent claim 143, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the set of data comprises outcomes information comprising one or more of Response to Therapy, RECIST score, Date of Outcome, date of observation, date of progression, date of recurrence, adverse event to therapy, adverse event date of presentation, adverse event grade, date of death, date of last follow-up, and disease status at last follow up.  
	Gallopyn further teaches the set of data includes outcomes information comprising progress information such as response to treatment, dates of treatment, diagnosis, and follow-up, and disease status (see Gallopyn, paragraphs 0061 and 0099, described supra, claim 1).

With respect to dependent claim 147, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises clinical health information of patients diagnosed with a cancer condition.  
	Lavrenko further teaches the clinical data includes cancer patients (see Lavrenko, paragraphs 0074-0076, described supra, claim 1).

With respect to dependent claim 148, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises clinical health information of patients diagnosed with a cardiovascular condition.  
	Lavrenko further teaches the data includes cardiovascular patients (see Lavrenko, Table 1, described supra, claim 1).

With respect to dependent claim 149, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the set of data comprises clinical health information of patients diagnosed with a diabetes condition.  
	Lavrenko further teaches the data includes diabetes patients (see Lavrenko, Table 1, described supra, claim 1).

With respect to dependent claim 155, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the method is performed in conjunction with a digital and laboratory health care platform.  
	Gallopyn further teaches the method is performed in conjunction with a digital health care platform (see Gallopyn, paragraphs 0015-0017 and 0061, described supra, claim 1).

With respect to dependent claim 156, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 155, as described above.
	Gallopyn further teaches the method wherein the digital and laboratory health care platform generates a molecular report as part of a targeted medical care precision medicine treatment.  
	Gallopyn further teaches the health care platform generates a molecular report as part of a targeted treatment plan (see Gallopyn, paragraphs 0015-0017 and 0061, described supra, claim 1).

With respect to dependent claim 157, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the method operates on one or more micro-services.  
	Gallopyn further teaches the method operating on micro-services (see Gallopyn, Fig. 1; see also, Gallopyn, paragraphs 0023-0028, described supra, claim 1).

With respect to dependent claim 158, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the method is performed in conjunction with one or more microservices of an order management system.  
	Gallopyn further teaches the method performed in conjunction with a lab order management system micro-service (see Gallopyn, paragraph 0037 [describing the order fulfillment system]; see also, Gallopyn, paragraphs 0023-0028, described supra, claim 1)

With respect to dependent claim 159, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the method is performed in conjunction with one or more microservices of a medical document abstraction system.  
	Gallopyn further teaches the method performed with an EHR system (see Gallopyn, paragraph 0037, described supra, claim 158).

With respect to dependent claim 160, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the method is performed in conjunction with one or more microservices of a mobile device application.  
	Lavrenko further teaches the method performed in conjunction with a mobile app (see Lavrenko, paragraph 0108 [describing the embodiments of the invention, including mobile apps]).

With respect to dependent claim 161, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the method is performed in conjunction with one or more microservices of a prediction engine.  
	Lavrenko further teaches the method performed in conjunction with a prediction engine (see Lavrenko, paragraph 0121, described supra, claim 1).

With respect to dependent claim 163, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the method is performed in conjunction with a variant calling engine to provide information to a query involving variants.  
	Lavrenko further teaches the method performed in conjunction with variant calling engine (see Lavrenko, paragraph 0048, described supra, claim 1).

With respect to dependent claim 164, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the method is performed in conjunction with an insight engine.  
	Gallopyn further teaches the method performed with an insight engine (see Gallopyn, paragraphs 0015-0017, described supra, claim 1).

With respect to dependent claim 165, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the method is performed in conjunction with a therapy matching engine.  
	Lavrenko further teaches the method performed in conjunction with a therapy matching engine (see Lavrenko, paragraphs 0121 and 0124-0137, described supra, claim 1).

With respect to dependent claim 166, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Lavrenko further teaches the method wherein the method is performed in conjunction with a clinical trial matching engine.  
	Lavrenko further teaches the method performed in conjunction with a clinical trial matching engine (see Lavrenko, paragraphs 0121 and 0124-0137, described supra, claim 1).

With respect to dependent claim 174, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn and Lavrenko further teach the method further including the step of storing a general knowledge database that includes non-patient specific data about specific topics, wherein the step of identifying at least one data operation associated with the at least one intent includes identifying at least first and second data operations associated with the at least one intent, the first data operation being the at least one data operation executed on the set of data including genomic variant information for the plurality of patients, the method further comprising executing the second data operation associated with the general knowledge database.  
	Gallopyn further teaches a general knowledge medical database with non-patient specific data, identifying a plurality of data operations to be performed based on the identified intent, including a first data operation on the general knowledge database (see Gallopyn, paragraphs 0015-0017, 0019, 0023-0028, 0031, 0042, 0049, 0055, 0059, and 0102-0103, described supra, claim 1).
	Additionally, Lavrenko further teaches performing a data operation on the data associated with the genomic variant (see Lavrenko, paragraphs 0048, 0056, 0074-0076, 0099, 0121, and 0124-0137, described supra, claim 1).

With respect to dependent claim 175, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 174, as described above.
	Gallopyn and Lavrenko further teach the method wherein the second data operation associated with the general knowledge database is executed first to generate second data operation results, the second data operation results are used to define the first data operation and the first data operation is executed second to generate the response data.  
	The combination of Gallopyn and Lavrenko can perform the data operations in any order so that either the specific variant operation (patient data) is selected first and used as a basis for then searching the general knowledge database for insights, or the general knowledge database can be searched first and then used to search for variant information associated with the general medical information (see Gallopyn, paragraphs 0015-0017, 0019, 0023-0028, 0031, 0042, 0049, 0055, 0059, and 0102-0103, described supra, claim 1; see also, Lavrenko, paragraphs 0048, 0056, 0074-0076, 0099, 0121, and 0124-0137, described supra, claim 1).

With respect to dependent claim 176, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 174, as described above.
	Gallopyn and Lavrenko further teach the method wherein the first data operation is executed first to generate first data operation results, the first data operation results are used to define the second data operation and the second data operation associated with the general knowledge database is executed second to generate the response data.  
	The combination of Gallopyn and Lavrenko can perform the data operations in any order so that either the specific variant operation (patient data) is selected first and used as a basis for then searching the general knowledge database for insights, or the general knowledge database can be searched first and then used to search for variant information associated with the general medical information (see Gallopyn, paragraphs 0015-0017, 0019, 0023-0028, 0031, 0042, 0049, 0055, 0059, and 0102-0103, described supra, claim 1; see also, Lavrenko, paragraphs 0048, 0056, 0074-0076, 0099, 0121, and 0124-0137, described supra, claim 1).

With respect to dependent claim 177, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn and Evermann further teach the method wherein the plurality of patients are specific patients, and wherein the step of identifying at least one intent includes determining that the audible query is associated with the specific patients, accessing the specific patients' reports, determining the specific patients' cancer states from the reports and then selecting an intent from a pool of cancer state related intents.  
	Gallopyn further teaches the patients can be specific patients (or members of a cohort), and determine to perform the data operation on the EHRs of the specific patients to extract the specific patient cancer states and then selecting an intent from a pool of cancer state related intents (see Gallopyn, paragraphs 0015-0017, 0019, 0023-0028, 0031, 0042, 0049, 0055, 0059, and 0102-0103, described supra, claim 1).
	Additionally, Evermann further teaches that a pool of intents is ranked based on confidence scores to determine which of the potential candidate intents best represents the user’s intent (see Evermann, paragraphs 0008-0009, 0011, 0026, 0124-0126, 0129-0130, and 0171-0172, described supra, claim 1).

With respect to dependent claim 178, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method further including the step of storing a general knowledge database that includes non-patient specific data about specific topics, the method further including the steps of, upon determining that the audible query is not associated with any specific patient, selecting an intent that is associated with the general knowledge database.  
	Gallopyn further teaches including a general knowledge medical database, and upon determining that the query is not directed at specific patients, perform the data operation on the general knowledge database (see Gallopyn, paragraphs 0015-0017, 0019, 0023-0028, 0031, 0042, 0049, 0055, 0059, and 0102-0103, described supra, claim 1).

With respect to dependent claim 179, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the collaboration device includes a portable wireless device that includes a wireless transceiver.  
	Gallopyn further teaches a mobile device with a wireless transceiver (see Gallopyn, Figs. 1 and 4A-H; see also, Gallopyn, paragraphs 0023-0028, described supra, claim 1).

With respect to dependent claim 180, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 179, as described above.
	Gallopyn further teaches the method wherein the collaboration device is a handheld device.  
	Gallopyn further teaches a mobile device (e.g., smartphone) which is a handheld device (see Gallopyn, Figs. 1 and 4A-H; see also, Gallopyn, paragraphs 0023-0028, described supra, claim 1).

With respect to dependent claim 183, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the received audible query is part of a series of audible queries that are received via the microphone, the at least one of the identified data operations including identifying a subset of data that is usable with subsequent audio queries in the series of audible queries following the received audible query to identify intents associated with the subsequent queries.  
	Gallopyn further teaches a dialog component which generates an interactive communication session where a series of inputs are received and a series of outputs are broadcast, and intents are identified for each of the received inputs to implement the actions requested by the series of audible queries following the received audible query (see Gallopyn, paragraphs 0036, 0055, 0059, and 0119, described supra, claim 1).

With respect to dependent claim 184, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method further including the steps of, based on at least one audible query received via the microphone and related data in a system database, identifying at least one activity that a collaboration device user may want to perform and initiating the at least one activity.  
	Gallopyn further teaches identifying a task to complete based on the received query and initiating the task (see Gallopyn, paragraphs 0019, 0077, 0080-0083, 0098-0099, and 0119, described supra, claim 1).
With respect to dependent claim 185, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 184, as described above.
	Gallopyn further teaches the method wherein the step of initiating the at least one activity includes generating a second audible response file and broadcasting the second audible response file to the user seeking verification that the at least one activity should be performed and monitoring the microphone for an affirmative response and, upon receiving an affirmative response, initiating the at least one activity.  
	Gallopyn further teaches determining if there is missing data or ambiguities, or if a user confirmation is required prior to initiating the task, generating a first response (to get the missing data or ask for confirmation), and upon receipt of confirmation, initiate the task (see Gallopyn, paragraphs 0019, 0080-0083, and 0119, described supra, claim 1).

With respect to dependent claim 186, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 184, as described above.
	Gallopyn further teaches the method wherein the at least one activity includes periodically capturing health information from electronic health records included in the system database.  
	Gallopyn further teaches the activity includes periodically capturing EHR information from a database (see Gallopyn, paragraph 0061, described supra, claim 18; see also, Gallopyn, paragraphs 0019, 0080-0083, 0098-0099, and 0119, described supra, claim 1).

With respect to dependent claim 187, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 184, as described above.
	Gallopyn further teaches the method wherein the at least one activity includes checking status of an existing clinical or lab order.  
	Gallopyn further teaches the activity comprises checking the status of an existing clinical or lab order (see Gallopyn, paragraphs 0067 [describing how Gallopyn can open, check, close, update, etc., existing lab orders, or create new lab orders] and 0097 [further describing exemplary tasks such as sending messages, scheduling meetings, capturing dictation, accessing EMR information, preparing and submitting orders, such as medication, lab, procedure, test, consultation, referral, etc., providing decision support via search and alerts, etc.]; see also, Gallopyn, paragraphs 0080-0083, 0098-0099, and 0119, described supra, claim 1).

With respect to dependent claim 188, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 184, as described above.
	Gallopyn further teaches the method wherein the at least one activity includes ordering a new clinical or lab order.  
	Gallopyn further teaches the activity comprises checking the status of an existing clinical or lab order (see Gallopyn, paragraphs 0067 and 0097, described supra, claim 187; see also, Gallopyn, paragraphs 0080-0083, 0098-0099, and 0119, described supra, claim 1).

With respect to dependent claim 189, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
	Gallopyn further teaches the method wherein the collaboration device is one of a smartphone, a tablet computer, a laptop computer, a desktop computer, or an intelligent virtual assistant device.  
	Gallopyn further teaches the collaboration device is at least one of a smartphone, tablet, laptop, desktop device (see Gallopyn, paragraphs 0030 [host device may be any personal computer or standalone computer] and 0125-0127 [describing the illustrative computer system of Fig. 5, ]; see also, Gallopyn, paragraphs 0023-0028, described supra, claim 1).
With respect to dependent claim 190, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 184, as described above.
	Gallopyn further teaches the method wherein the step of initiating the at least one activity includes automatically initiating the at least one activity without any initiating input from the user.
	Gallopyn further teaches that if the virtual assistance has all the required information from the user, the activity or task is initiated without further input from the user (see Gallopyn, paragraphs 0113 [assistant may perform task without asking for confirmation] and 0117 [virtual assistant may be configured to not require confirmation from the user prior to performing the tasks]).

Claims 12, 14, 15, 26, 56, 59, 66, 74, 75, 80, 81, 89, 90, 91, 107, 110, 111, 113-117, 133, 139, and 150-153 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of U.S. Patent Application Publication No. 2014/0141986 A1, filed by Spetzler et al.,  and entered the U.S. National Stage on February 7, 2014, and published on May 22, 2014 (hereinafter Spetzler).

With respect to dependent claim 12, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the audible query includes a question about a next-generation sequencing panel.  
	However, Spetzler teaches the use of next generation sequencing for determining the presence of mutations (see Spetzler, paragraph 0414 [looking for biosignatures can comprise various forms of sequencing techniques, including next generation sequencing] and 0918 [describing different sequencing techniques used for conducting mutational analysis, including next generation sequencing]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate using next generation sequencing as taught by Spetzler, in order to provide answers related to determining the presence of genetic mutations. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008 [“The identification of specific biomarkers, such as DNA, RNA and proteins, can provide biosignatures that are used for the diagnosis, prognosis, or theranosis of conditions or diseases. Biomarkers can be detected in bodily fluids, including circulating DNA, RNA, proteins, and vesicles. Circulating biomarkers include proteins such as PSA and CA125, and nucleic acids such as SEPT9 DNA and PCA3 messenger RNA (mRNA). Circulating biomarkers also include circulating vesicles. Vesicles are membrane encapsulated structures that are shed from cells and have been found in a number of bodily fluids, including blood, plasma, serum, breast milk, ascites, bronchoalveolar lavage fluid and urine. Vesicles can take part in the communication between cells as transport vehicles for proteins, RNAs, DNAs, viruses, and prions. MicroRNAs are short RNAs that regulate the transcription and degradation of messenger RNAs. MicroRNAs have been found in bodily fluids and have been observed as a component within vesicles shed from tumor cells. The analysis of circulating biomarkers associated with diseases, including vesicles and/or microRNA, can aid in detection of disease or severity thereof, determining predisposition to a disease, as well as making treatment decisions. Vesicles present in a biological sample provide a source of biomarkers, e.g., the markers are present within a vesicle (vesicle payload), or are present on the surface of a vesicle. Characteristics of vesicles (e.g., size, surface antigens, determination of cell-of-origin, payload) can also provide a diagnostic, prognostic or theranostic readout. There remains a need to identify biomarkers that can be used to detect and treat disease. microRNA and other biomarkers associated with vesicles as well as the characteristics of a vesicle can provide a diagnosis, prognosis, or theranosis. The present invention provides methods and systems for characterizing a phenotype by detecting biomarkers that are indicative of disease or disease progress. The biomarkers can be circulating biomarkers including vesicles and microRNA.”]).

With respect to dependent claim 14, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the audible query includes a question about an immune biomarker.  
	However, Spetzler teaches detection and use of immune biomarkers, such as cytokines and chemokines (see Spetzler, paragraphs 0430 [describing articles serving as the foundation for assessing biomarkers associated with various conditions or physiological states, including cytokines], 0447 (including Table 5) [listing of exemplary biomarkers which can be assessed as part of a biosignature, including vascular endothelial growth factor cytokines and protein regulator of cytokinesis 1 (PRC1)], 0664 [biomarkers for chronic neuropathic pain, including chemokines], and 0817 [cytokines associated with autoimmune diseases]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research and analysis of immune biomarkers as taught by Spetzler, in order to provide answers related to biomarkers associated with various immune disorders. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 15, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the audible query includes a question about an antibody-based test.  
	However, Spetzler teaches using antibody testing to detect various types of cancers (see Spetzler, paragraphs 0106-0112 [using antibodies to detect different types of cancers]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate antibody testing as taught by Spetzler, in order to provide answers related to cancer detection. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 25, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 24, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the drug intent is related to chemotherapy.  
	However, Spetzler teaches assessing viability and efficacy of treatment options, including chemotherapy (see Spetzler, paragraphs 0407 [using biosignatures to determine efficacy of chemotherapy treatment], 0780-0781 [expressions of biomarkers determine increased or decreased likelihood of efficacy to chemotherapy], 0992 [certain biomarkers/levels of biomarkers can determine whether chemotherapy is required], 1805 (and Table 11) [describing cancer treatments and standards of care, including chemotherapy], and 1109 [discussion of chemotherapy agents]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate chemotherapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 26, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 24, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the drug intent is an intent related to a PARP inhibitor.  
	However, Spetzler teaches researching PARP inhibitors (see Spetzler, paragraph 0447 (and Table 5), described supra, claim 14; see also, Spetzler, paragraphs 1805 (and Table 11), described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating PARP inhibitors as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 56, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 51, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the characteristic includes whether the mutation is a tumor driver.  
	However, Spetzler teaches determining if a mutation is a tumor driver (see Spetzler, paragraph 0992, described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating whether biomarker characteristics are tumor drivers as taught by Spetzler, in order to provide answers related to cancer detection. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 59, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises a next-generation sequencing panel.  
	However, Spetzler teaches the use of next generation sequencing for determining the presence of mutations (see Spetzler, paragraph 0414 and 0918, described supra, claim 12).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate using next generation sequencing as taught by Spetzler, in order to provide answers related to determining the presence of genetic mutations. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).
With respect to dependent claim 66, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises an immunology marker.  
	However, Spetzler teaches detection and use of immune biomarkers, such as cytokines and chemokines (see Spetzler, paragraphs 0430, 0447 (including Table 5), 0664, and 0817, described supra, claim 14). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research and analysis of immune biomarkers as taught by Spetzler, in order to provide answers related to biomarkers associated with various immune disorders. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 74, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a chemotherapy.  
	However, Spetzler teaches assessing viability and efficacy of treatment options, including chemotherapy (see Spetzler, paragraphs 0407, 0780-0781, 0992, 1805 (and Table 11), and 1109, described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate chemotherapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 75, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a cancer vaccine therapy.  
	However, Spetzler teaches assessing viability and efficacy of treatment options, including cancer vaccines (see Spetzler, paragraph 1805 (and Table 11), described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate cancer vaccine therapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 80, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a proton therapy.  
	However, Spetzler teaches assessing viability and efficacy of treatment options, including proton beam therapy (see Spetzler, paragraph 1805 (and Table 11), described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate proton beam therapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 81, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an ultrasound therapy.  
	However, Spetzler teaches assessing viability and efficacy of treatment options, including ultrasound therapy (see Spetzler, paragraph 1805 (and Table 11), described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate ultrasound therapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 89, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a monoclonal antibody therapy.  
	However, Spetzler teaches assessing viability and efficacy of treatment options, including monoclonal antibody therapy (see Spetzler, paragraph 1805 (and Table 11), described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate monoclonal antibody therapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 90, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an angiogenesis inhibitor.  
	However, Spetzler teaches assessing viability and efficacy of treatment options, including angiogenesis inhibitors (see Spetzler, paragraph 1110 [describing therapies, including angiogenesis inhibitors]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate monoclonal antibody therapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 91, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a PARP inhibitor.  
	However, Spetzler teaches researching treatments and therapies, including PARP inhibitors (see Spetzler, paragraph 1805 (and Table 11), described supra, claim 25).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate PARP inhibitor therapy as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 107, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a cancer subtype diagnosis.  
	However, Spetzler teaches researching diagnoses, including cancer subtypes (see Spetzler, paragraphs 0169 [phenotypes can be for subtypes of diseases or conditions, such as cancer] and 0799 [distinguishing between subtypes of lung cancer]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate researching cancer subtypes as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 110, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a tumor quality measure.  
	However, Spetzler teaches using tumor quality control measures (see Spetzler, paragraph 0391 [requiring samples to meet minimum quality control measures]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate tumor quality control measures as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 111, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a tumor quality measure selected from at least one of the set of PD-L1, MMR, tumor infiltrating lymphocyte count, and tumor ploidy.  
	However, Spetzler teaches using tumor quality control measures, such as MMR (see Spetzler, paragraph 1095 (and Table 14) [listing of genes and related proteins for cancer theranostics, including MMR]; see also, Spetzler, paragraph 0391, described supra, claim 110).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate tumor quality control measures as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 113, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a signaling pathway associated with a tumor of a respective patient.
	However, Spetzler teaches data sets comprising patient signaling pathways (see Spetzler, paragraphs 0425 [describing various biosignatures, including HER-2, HER-3, and HER-4], 0485 [describing HER-2, MAPK, PI3K, and other biomarkers], 1003 [HER 3 biomarkers], 1134 [describing the DLL4/Notch signaling pathway], 1210 [HER biomarkers]; see also, Spetzler, paragraph 0447 (and Table 5), described supra, claim 14).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research into signaling pathways as taught by Spetzler, in order to provide answers related to cancer treatments. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 114, Gallopyn, as modified by Lavrenko, Evermann, and Spetzler, teaches the method of claim 113, as described above.
	Spetzler further teaches the method wherein the signaling pathway is a HER pathway.  
	Spetzler further teaches HER pathways (see Spetzler, paragraphs 0425, 0485, 1003, and 1210, described supra, claim 113; see also, Spetzler, paragraph 0447 (and Table 5), described supra, claim 14).

With respect to dependent claim 115, Gallopyn, as modified by Lavrenko, Evermann, and Spetzler, teaches the method of claim 113, as described above.
	Spetzler further teaches the method wherein the signaling pathway is a MAPK pathway.  
	Spetzler further teaches MAPK pathways (see Spetzler, paragraph 0485, described supra, claim 113; see also, Spetzler, paragraph 0447 (and Table 5), described supra, claim 14).

With respect to dependent claim 116, Gallopyn, as modified by Lavrenko, Evermann, and Spetzler, teaches the method of claim 113, as described above.
	Spetzler further teaches the method wherein the signaling pathway is a MDM2-TP53 pathway.  
	Spetzler further teaches MDM2-TP53 pathways (see Spetzler, paragraph 0447 (and Table 5), described supra, claim 14).

With respect to dependent claim 117, Gallopyn, as modified by Lavrenko, Evermann, and Spetzler, teaches the method of claim 113, as described above.
	Spetzler further teaches the method wherein the signaling pathway is a PI3K pathway.  
	Spetzler further teaches PI3K pathways (see Spetzler, paragraph 0485, described supra, claim 113; see also, Spetzler, paragraph 0447 (and Table 5), described supra, claim 14).

With respect to dependent claim 133, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises immunology marker information.  
	However, Spetzler teaches detection and use of immune biomarkers, such as cytokines and chemokines (see Spetzler, paragraphs 0430, 0447 (including Table 5), 0664, and 0817, described supra, claim 14). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research and analysis of immune biomarkers as taught by Spetzler, in order to provide answers related to biomarkers associated with various immune disorders. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 139, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises staging information comprising one or more of TNM, ISS, DSS, FAB, RAI, and Binet.  
	However, Spetzler teaches staging schemas, including TNM (see Spetzler, paragraphs 0996 [using TNM to stage prostate cancer] and 0998 [describing the use of the TNM tumor classification system]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate TNM staging as taught by Spetzler, in order to stage disease for analysis. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 150, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises clinical health information of patients diagnosed with an autoimmune condition.  
	However, Spetzler teaches analyzing clinical data associated with autoimmune conditions (see Spetzler, paragraphs 0178 [analysis of autoimmune diseases], 0187 (and Table 1) [examples of diseases, conditions, and biological states, including autoimmune diseases], and 0728-0730 [aspects specific to autoimmune diseases]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate analyzing autoimmune disease information as taught by Spetzler, in order to stage disease for analysis. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 151, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises clinical health information of patients diagnosed with a lupus condition.  
	However, Spetzler teaches analyzing clinical data associated with lupus (see Spetzler, paragraphs 0741-0742 [aspects specific to lupus]; see also, Spetzler, paragraphs 0178, described supra, claim 150). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate analyzing lupus information as taught by Spetzler, in order to stage disease for analysis. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 152, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises clinical health information of patients diagnosed with a psoriasis condition.  
	However, Spetzler teaches analyzing clinical data associated with psoriasis (see Spetzler, paragraphs 0557-0561 [aspects specific to psoriasis]; see also, Spetzler, paragraphs 0178, described supra, claim 150). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate analyzing psoriasis information as taught by Spetzler, in order to stage disease for analysis. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

With respect to dependent claim 153, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises clinical health information of patients diagnosed with a depression condition.  
	However, Spetzler teaches analyzing clinical data associated with psoriasis (see Spetzler, paragraphs 0681-0684 [aspects specific to depression]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Spetzler, before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate analyzing depression information as taught by Spetzler, in order to stage disease for analysis. One would have been motivated to make such a combination because this provides a plurality of ways to detect, analyze, evaluate biomarkers, as taught by Spetzler (see Spetzler, paragraphs 0006-0008, described supra, claim 12).

Claim 17, 33, and 109 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Xu et al., “Organoid technology and applications in cancer research,” Journal of Hematology & Oncology, published September 15, 2018 (hereinafter Xu).

With respect to dependent claim 17, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the audible query includes a question about an organoid assay.  
	However, Xu teaches applications of organoid assays, research, analysis, and techniques with regard to cancer research (see abstract [use of organoids supports diverse potential applications in cancer research], page 4 [establishment of cancer organoids for use as in vitro tumor models], page 8 [uses in cancer modeling], pages 9-10 [uses in drug development], pages 10-11 [immunotherapy], and page 11 [personalized medicine]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Xu before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate organoid research as taught by Xu, in order to research various aspects of cancer and treatment. One would have been motivated to make such a combination because this provides new techniques for cancer research, as taught by Xu (see Xu, abstract, described supra).

With respect to dependent claim 33, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the at least one intent is related to an organoid process.  
	However, Xu teaches applications of organoid assays, research, analysis, and techniques with regard to cancer research (see abstract, page 4, page ], pages 9-10, pages 10-11, and page 11, described supra, claim 17).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Xu before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate organoid research as taught by Xu, in order to research various aspects of cancer and treatment. One would have been motivated to make such a combination because this provides new techniques for cancer research, as taught by Xu (see Xu, abstract, described supra, claim 17).

With respect to dependent claim 109, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a result of a therapy applied to an organoid grown from the patients' cells.  
	However, Xu teaches applications of organoid assays, research, analysis, and techniques with regard to cancer research (see abstract, page 4, page ], pages 9-10, pages 10-11, and page 11, described supra, claim 17).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Xu before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate organoid research as taught by Xu, in order to research various aspects of cancer and treatment. One would have been motivated to make such a combination because this provides new techniques for cancer research, as taught by Xu (see Xu, abstract, described supra, claim 17).

Claim 65 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Narrandes et al., “Gene Expression Assay for Cancer Clinical Use,” Journal of Cancer, published June 5, 2018 (hereinafter Narrandes).

With respect to dependent claim 65, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the genomic variant information comprises a gain of function variant.  
	However, Narrandes teaches analysis of gain of function mutations (see Narrandes, page 1 [describing the use of gain of function mutations in cancer research]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Narrandes before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research into gain of function mutations as taught by Narrandes, in order to research various aspects of cancer and treatment. One would have been motivated to make such a combination because this investigates a specific type of biomarker that is less understood, as taught by Narrandes (see Narrandes, page 1, described supra).

Claims 68, 77, 78, 121, and 134 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Kwok et al., “Pembrolizumab (Keytruda),” Human Vaccines & Immunotherapeutics, published June 4, 2016 (hereinafter Kwok).

With respect to dependent claim 68, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a microsatellite instability status.  
	However, Kwok teaches the use of KETRUDA as a therapeutic, and discusses its’ use with microsatellite cancers (see Kwok, page 2278 [describing the role of PDL1 in tumor immune evasion, such as with microsatellite instability colon cancer] and page 2784 [describing a clinical trial where a participant had microsatellite instability]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Kwok before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research into microsatellite instability as taught by Kwok, in order to research various aspects of cancer and treatment. One would have been motivated to make such a combination because this investigates a specific type of cancer status, as taught by Kwok (see Kwok, page 2278, described supra).

With respect to dependent claim 77, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an immunotherapy.  
	However, Kwok teaches the use of KETRUDA (e.g., pembrolizumab) as an immunotherapeutic (see Kwok, pages 2278 and page 2779-80, pages 2780-83, page 2783, and pages 2783-2786, described supra, claim 78).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Kwok before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research into pembrolizumab therapy as taught by Kwok. One would have been motivated to make such a combination because this investigates a specific type of cancer treatment and drug therapy, as taught by Kwok (see Kwok, page 2278, described supra, claim 78).

With respect to dependent claim 78, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a pembrolizumab therapy.  
	However, Kwok teaches the use of KETRUDA (e.g., pembrolizumab) as an immunotherapeutic (see Kwok, pages 2278 [in studies, pembrolizumab showed a dose-proportional increase in peak and trough concentrations] and page 2779-80 [analysis against melanoma], pages 2780-83 [analysis against non-small cell lung cancer], page 2783 [analysis against mismatch repair deficient cancers and Merkel-Cell carcinoma], and pages 2783-2786 [analysis against lymphomas]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Kwok before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research into pembrolizumab therapy as taught by Kwok. One would have been motivated to make such a combination because this investigates a specific type of cancer treatment and drug therapy, as taught by Kwok (see Kwok, page 2278, described supra).

With respect to dependent claim 121, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 120, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the clinical history data is medication prescriptions, the therapy is pembrolizumab, and the method further comprises adjusting the operation to query for the prescription of pembrolizumab.  
	However, Kwok teaches the use of KETRUDA (e.g., pembrolizumab) as an immunotherapeutic (see Kwok, pages 2278 and page 2779-80, pages 2780-83, page 2783, and pages 2783-2786, described supra, claim 78).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Kwok before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate prescribing pembrolizumab as taught by Kwok. One would have been motivated to make such a combination because this provides cancer treatment and drug therapy, as taught by Kwok (see Kwok, page 2278, described supra, claim 78).

With respect to dependent claim 134, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises microsatellite instability immunology marker information.  
	However, Kwok teaches the use of KETRUDA as a therapeutic, and discusses its’ use with microsatellite cancers (see Kwok, page 2278 and page 2784, described supra, claim 68).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Kwok before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate research into microsatellite instability as taught by Kwok, in order to research various aspects of cancer and treatment. One would have been motivated to make such a combination because this investigates a specific type of cancer status, as taught by Kwok (see Kwok, page 2278, described supra, claim 68).

Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by NCI Staff, “Oncolytic Virus Therapy: Using Tumor-Targeting Viruses to Treat Cancer,” National Cancer Institute, published February 9, 2018 (hereinafter NCI).

With respect to dependent claim 76, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an oncolytic virus therapy.  
	However, NCI teaches using oncolytic viruses to target tumors (see NCI, page 1 [long felt need to use viruses to treat cancer; to date only 1 has been approved by the US FDA while others continue to undergo clinical trials], page 2 [talimogene laherparepvec was the first oncolytic virus to receive approval for treating melanoma], and page 5 [investigating mechanisms of oncolytic virus therapy]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and NCI before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating oncolytic virus therapy as taught by NCI. One would have been motivated to make such a combination because this appears to be a proactive manner of treatment, as taught by NCI (see NCI, page 1, described supra).

Claims 79 and 86 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Graham et al., “Cancer immunotherapy with CAR-T cells – behold the future,” Clinical Medicine vol 18, no. 4, pages 324-328, published 2018 (hereinafter Clinical Medicine).

With respect to dependent claim 79, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a CAR-T therapy.  
	However, Clinical Medicine teaches the use of CAR-T immunotherapy (see Clinical Medicine, pages 324-325 [describing CAR-T cells, and their uses in therapy] and page 325 [Table 1, summary of key clinical trials]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Clinical Medicine before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating CAR-T therapy as taught by Clinical Medicine. One would have been motivated to make such a combination because this appears to be a breakthrough in cancer treatment, as taught by Clinical Medicine (see Clinical Medicine, page 324, described supra).

With respect to dependent claim 86, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a bone marrow transplant event.  
	However, Clinical Medicine teaches the use of CAR-T immunotherapy using bone marrow transplant units (see Clinical Medicine, page 326 [describing implementation of CAR-T therapy in conjunction with accredited bone marrow transplant units]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Clinical Medicine before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating CAR-T therapy using bone marrow transplants as taught by Clinical Medicine. One would have been motivated to make such a combination because this appears to be a breakthrough in cancer treatment, as taught by Clinical Medicine (see Clinical Medicine, page 324, described supra).
Claim 84 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by the U.S. Federal Drug Administration “Understanding Unapproved Use of Approved Drugs ‘Off Label’,” published February 5, 2018, and retrieved from https://www.fda.gov/patients/learn-about-expanded-access-and-other-treatment-options/understanding-unapproved-use-approved-drugs-label on March 24, 2022 (hereinafter FDA).

With respect to dependent claim 84, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises an off-label therapy.  
	However, FDA teaches how and when to use approved drugs ‘off-label’ (see FDA, pages 2-3 [why drugs are used for unapproved uses and examples of off-label uses]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and FDA before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating off-label therapy as taught by FDA. One would have been motivated to make such a combination because this allows off-label uses, as taught by FDA (see FDA, pages 2-3, described supra).

Claims 87 and 88 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Chen et al., “Cryoablation vs. radiofrequency ablation for treatment of paroxysmal atrial fibrillation: a systematic review and meta-analysis,” European Society of Cardiology, no. 19, pages 784-794, published January 8, 2017 (hereinafter Chen).

With respect to dependent claim 87, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a cryoablation event.  
	However, Chen teaches analysis of cryoablation events in treatments (see Chen, pages 784-785 [introducing the background of cryoablation and its uses] and pages 789-792 [discussion of the various trials]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Chen before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating cryoablation treatments as taught by Chen. One would have been motivated to make such a combination because this shortens recovery time, as taught by Chen (see Chen, pages 784-785, described supra).

With respect to dependent claim 88, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a radiofrequency ablation.  
	However, Chen teaches analysis of radiofrequency ablation in treatments and compares it to cryoablation therapy (see Chen, pages 789-792, described supra, claim 87).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Chen before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating radiofrequency ablation treatments as taught by Chen. One would have been motivated to make such a combination because this shortens recovery time, as taught by Chen (see Chen, pages 784-785, described supra, claim 87).

Claim 92 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Gerber, David “Targeted Therapies: A New Generation of Cancer Treatments,” American Family Physician, vol. 77, no. 3, pages 311-319, published February 1, 2008 (hereinafter Gerber).

With respect to dependent claim 92, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a targeted therapy.  
	However, Gerber teaches the use of targeted therapies for use in cancer treatments (see Gerber, pages 312-313 [biology of targeted therapy], page 314-316 [describing the use of monoclonal antibodies], and 316-317 [implications of targeted therapies]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Gerber before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating targeted therapy as taught by Gerber. One would have been motivated to make such a combination because this has markedly changed outcomes, as taught by Gerber (see Gerber, pages 316-317, described supra).

Claim 96 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Cheon et al., “Variants of uncertain significance in BRCA: a harbinger of ethical and policy issues to come?” Genome Medicine, published December 19, 2014 (hereinafter Cheon).

With respect to dependent claim 96, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a variant of unknown significance.  
	However, Cheon teaches researching variants of unknown significance and the impact of such research on ethics and privacy (see Cheon, pages 1-2 [introduction and historical background], pages 2-3 [clinical management of variants of unknown significance], and page 5 [Table 2 – major policy issues]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Cheon before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating variants of unknown significance as taught by Cheon. One would have been motivated to make such a combination because this area is underserved, as taught by Cheon (see Cheon, pages 1-2, described supra).

Claim 98 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Shin et al., “Prevalence and detection of low-allele-fraction variants in clinical cancer samples.” Nature Communications, published November 9, 2017 (hereinafter Shin).

With respect to dependent claim 98, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a variant allele fraction.  
	However, Shin teaches detection of low allele fractions in cancer samples and the effect on therapy (see Shin, page 7 [clinical relevance of low VAR variants] and pages 7-8 [discussion of the research]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Shin before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating low-allele fractions as taught by Shin. One would have been motivated to make such a combination because this area is underserved, as taught by Shin (see Shin, page 7, described supra).

Claim 99 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Desvillechabrol et al., “Detection and characterization of low and high genome coverage regions using an efficient running median and a double threshold approach,” Bioinformatics, published December 8, 2016 (hereinafter Bioinformatics).
With respect to dependent claim 99, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a low coverage region.  
	However, Bioinformatics teaches using next generation sequencing to detect and use low and high coverage genomes for use in research (see Bioinformatics, abstract [describing their use of a running median algorithm to view regions of interest], page 3 [describing the issues associated with outliers, low and high coverage regions], page 5 [reviewing genomic ROIs of the outliers], page 6 [applications of the process]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Bioinformatics before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate investigating low coverage of genomes as taught by Bioinformatics. One would have been motivated to make such a combination because this allows outliers to be viewed and researched, as taught by Bioinformatics (see Bioinformatics, abstract, described supra).

Claim 108 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Zhang et al., “Identifying and analyzing different cancer subtypes using RNA-seq data of blood platelets,” Oncotarget, Vol. 8, No. 50, published September 15, 2017, 2016 (hereinafter Zhang).

With respect to dependent claim 108, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method, further comprising executing at least a second one of the at least one data operations on a set of data that comprises a cancer subtype diagnosis by RNA class. 
	However, Zhang teaches using RNA classes to diagnose cancer subtypes (see Zhang, abstract [detection and diagnosis of cancer by applying machine learning to effectively analyze the data for detecting cancer subtypes], page 87499-96 [using RNA-seq results to screen core mRNA markers that can distinguish cancer subtypes] and 87497-98 [subtypes classified by RNA classes])
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Zhang before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate diagnosing cancer subtypes by RNA class as taught by Zhang. One would have been motivated to make such a combination because this allows outliers to be viewed and researched, as taught by Zhang (see Zhang, abstract, described supra).

Claim 118 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Spetzler, further in view of Non-Patent Literature Publication by Zarogoulidis et al., “mTOR pathway: A current, up-to-date mini review (Review),” Oncology Letters 8, pages 2367-2370, published on September 26, 2014 (hereinafter Letters).

With respect to dependent claim 118, Gallopyn, as modified by Lavrenko, Evermann, and Spetzler, teaches the method of claim 113, as described above.
Gallopyn, Lavrenko, and Spetzler fail to further teach the method wherein the signaling pathway is a mTOR pathway.  
	However, Letters teaches the status of using mTOR pathway information in cancer research (see Letters, page 2367 [mTOR pathway is a critical component of signaling pathways] and page 2369 [initial results indicate that further trials would be useful to assess mTOR inhibitor efficacy and related therapies]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, Spetzler, and Letters before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko, Evermann, and Spetzler, to incorporate investigating mTOR signaling pathways as taught by Letters. One would have been motivated to make such a combination because this show great promise in exerting antitumor effects of lung cancer, as taught by Letters (see Letters, page 2369, described supra).

Claims 126 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Levy et al., “Advancements in Next-Generation Sequencing,” Annual Review of Genomics and Human Genetics, Vol. 17, pages 95-115, published June 9, 2016 (hereinafter Levy).

With respect to dependent claim 126, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises DNA sequencing information from short-read sequencing.  
	However, Levy teaches using short-read sequencing to extract sequencing information (see Levy, pages 101-104 [describing short and long read DNA sequencing techniques]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Levy before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate short read sequencing information as taught by Levy. One would have been motivated to make such a combination because most outputs are of the short read variety, as taught by Levy (see Levy, page 101, described supra).

With respect to dependent claim 127, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises DNA sequencing information from long-read sequencing.  
	However, Levy teaches using short-read sequencing to extract sequencing information (see Levy, pages 101-104, described supra, claim 126).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Levy before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate short read sequencing information as taught by Levy. One would have been motivated to make such a combination because long read sequences are useful, as taught by Levy (see Levy, page 101, described supra, claim 126).

Claims 128 and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Thermo Fisher “Battle of the Methods: Whole Transcriptome Versus mRNA-seq,” retrieved from https://bitesizebio.com/42768/battle-of-the-methods-whole-transcriptome-versus-mrnaseq/ on March 24, 2022, published December 8, 2016 (hereinafter Thermo).

With respect to dependent claim 128, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises RNA transcriptome information.  
	However, Thermo teaches using RNA transcriptome techniques to get straight to the coding RNAs (see Thermo, page 3 [comparing whole transcriptomes versus mRNA transcriptome techniques]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Thermo before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate mRNA transcriptome techniques as taught by Thermo. One would have been motivated to make such a combination because this is more direct, as taught by Thermo (see Thermo, page 3, described supra).

With respect to dependent claim 129, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises RNA full-transcriptome information.  
	However, Thermo teaches using RNA full-transcriptome techniques to review the entire RNA structure, both coding and non-coding RNA (see Thermo, page 3, described supra, claim 128).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Thermo before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate RNA full-transcriptome techniques as taught by Thermo. One would have been motivated to make such a combination because this extracts the entire RNA sequence, as taught by Thermo (see Thermo, page 3, described supra, claim 128).

Claim 140 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Peus et al., “Appraisal of the Karnofsky Performance Status and proposal of a simple algorithmic system for its evaluation,” BMC Medical Informatics & Decision Making, published 2013 (hereinafter Peus).

With respect to dependent claim 140, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises assessment information comprising one or more of performance status comprising at least one of ECOG status or Karnofsky status, performance status score, and date of performance status.  
	However, Peus teaches the Karnofsky Performance Status (KPS) as a widely used method to asses patient status and suggestions on how to improve it, including comparison to ECOG status (see Peus, pages 1-2 [introduction and background of the KPS, including Table 1, showing the 11 point statuses], page 4 [comparison between KPS and ECOG status system], and page 5 [Fig. 1, proposed algorithm for the evaluation of KPS]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Peus before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate KPS or ECOG status information as taught by Peus. One would have been motivated to make such a combination because KPs is a well-known system, as taught by Peus (see Peus, pages 1-2, described supra).

Claims 144-146 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Tricare, “New Guidance on De-Identification Methods under the HIPAA Privacy Rule,” U.S. Department of Defense, published February 2013 (hereinafter Tricare).

With respect to dependent claim 144, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises information that has been de-identified in accordance with a de-identification method permitted by HIPAA.  
	However, Tricare teaches the de-identification methods under HIPAA (see Tricare, pages 1-2 [Safe Harbor method, requires deleting 18 specified identifiers, and the covered entity must not have actual knowledge that the information could be used to identify an individual] and pages 2-3 [Expert Determination method, where an expert determines risk or re-identification, along with documented methods and analysis of the methods]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Tricare before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate HIPAA compliant de-identified patient information as taught by Tricare. One would have been motivated to make such a combination because this ensures legal compliance, as taught by Tricare (see Tricare, page 1 [“Mandated under section 13424(c) of the Health Information Technology Economic and Clinical Health (HITECH) Act, this guidance provides useful clarifications, details and best practices on de-identification.”]).

With respect to dependent claim 145, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises information that has been de-identified in accordance with a safe harbor de-identification method permitted by HIPAA.  
	However, Tricare teaches the safe harbor de-identification methods under HIPAA (see Tricare, pages 1-2, described supra, claim 144).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Tricare before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate HIPAA compliant de-identified patient information as taught by Tricare. One would have been motivated to make such a combination because this ensures legal compliance, as taught by Tricare (see Tricare, page 1, described supra, claim 144).

With respect to dependent claim 146, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises information that has been de-identified in accordance with a statistical de-identification method permitted by HIPAA.  
	However, Tricare teaches the expert determination (e.g., statistical) de-identification methods under HIPAA (see Tricare, pages 2-3, described supra, claim 144).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Tricare before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate HIPAA compliant de-identified patient information as taught by Tricare. One would have been motivated to make such a combination because this ensures legal compliance, as taught by Tricare (see Tricare, page 1, described supra, claim 144).

Claim 154 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Khoury, Muin J. “Rare Diseases, Genomics and Public Health: An Expanding Intersection,” Centers for Disease Control and Prevention, retrieved from https://blogs.cdc.gov/genomics/2016/02/17/rare-diseases/ on March 24, 2022, published February 17, 2016 (hereinafter Khoury).

With respect to dependent claim 154, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the set of data comprises clinical health information of patients diagnosed with a rare disease.  
	However, Khoury teaches about Rare Disease Day, and the need for collection of rare disease data, including a definition of what a rare disease is (see Khoury, page 1 [defined as a condition that effects fewer than 200K people; includes a short listing of some rare diseases: Huntington disease, fragile X syndrome, Guillain-Barré syndrome, Crohn disease, and Duchenne muscular dystrophy; genomic diagnosis is useful is improving medical care and treatment], page 2 [describing a public health comprehensive approach including evaluating disease burden and health impact, implementing registries, enhancing knowledge, developing clinical guidelines, conducting research, evaluating health care practices, ID and disseminating best practices, and ensuring equity in implementation of treatment]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Khoury before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate rare disease information as taught by Khoury. One would have been motivated to make such a combination because this will improve health care and treatments, as taught by Khoury (see Khoury, page 1, described supra).

Claim 162 is rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of Non-Patent Literature Publication by Sala et al., “Single-cell transcriptional profiling: a window into embryonic cell-type specification,” Nature Reviews: Molecular Cell Biology, Vol 19, pages 399-143, published June 2018 (hereinafter Sala).

With respect to dependent claim 162, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the method is performed in conjunction with one or more microservices of a cell-type profiling service.  
	However, Sala teaches the use of a cell-type profiling service that can be used in a medical research environment (see Sala, page 399 [it is now possible to generate single-cell profiles and quantify single-cell gene expression] and page 402 [Box 2 – Advantages and disadvantages of single-cell transcription methods]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Sala before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate cell-type profiling services as taught by Sala. One would have been motivated to make such a combination because this will increase knowledge of cell reproduction, as taught by Sala (see Sala, page 399, described supra).

Claims 181 and 182 are rejected under 35 U.S.C. 103 as being unpatentable over Gallopyn, in view of Lavrenko, further in view of Evermann, further in view of U.S. Patent Application Publication No. 2020/0312318 A1, filed by Olsen et al., on March 27, 2019, and published on October 1, 2020 (hereinafter Olsen).

With respect to dependent claim 181, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 179, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the collaboration device includes a processor and at least one visual indicator, the processor linked to the visual indicator and controllable to change at least some aspect of the appearance of the visual indicator to indicate different states of the collaboration device.  
	However, Olsen teaches a collaborative device comprising visual indicator lights indicating different states of the device (see Olsen, paragraph 0076 [intelligent assistant provides different feedback indicia to indicate different device states, such as listening, thinking, responding, sleeping, etc.]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Olsen before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate using visual indicators to indicate device states as taught by Olsen. One would have been motivated to make such a combination because this provides users with feedback as to what the device is doing, as taught by Olsen (see Olsen, paragraph 0076, described supra).

With respect to dependent claim 182, Gallopyn, as modified by Lavrenko and Evermann, teaches the method of claim 1, as described above.
Gallopyn, Lavrenko, and Evermann fail to further teach the method wherein the collaboration device includes a processor, and wherein the processor is programmed to monitor microphone input to identify a "wake up" phrase, the processor monitoring for the audible query after the wake up phrase is detected.  
	However, Olsen teaches a collaborative device which waits for a wake word before processing the use utterance for content and intent for task performance (see Olsen, paragraphs 0027 [conventional solution is to provide a wake word] and 0036 [intelligent assistant is activated upon explicit recitation of a wake word]).
	Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Gallopyn, Lavrenko, Evermann, and Olsen before him before the effective filing date of the claimed invention, to modify the method of Gallopyn, as modified by Lavrenko and Evermann, to incorporate using wake words to indicate that the user is directing speech to the device as taught by Olsen. One would have been motivated to make such a combination because this resolves the challenge of determining when speech is directed at the device, as taught by Olsen (see Olsen, paragraph 0025 [“As speech is generally present in an environment where one or more voice command devices are present and only a small portion of the speech is meant for a particular voice command device, one of the challenges a voice command device encounters is determining which speech is intended for the device.”]).

Response to Arguments
Applicants’ arguments filed July 29, 2022, have been fully considered but they are not persuasive.

	Applicants argue that Lavrenko teaches away from the claimed invention, and therefore cannot be properly combined with Gallopyn. See Response, pages 28-29. The Examiner respectfully disagrees.

	It is believed that Applicants are misreading the motivation to combine (and quoted cite from Lavrenko). While Lavrenko makes the statements asserted by the Applicants, and used by the Examiner as rational underpinning for the motivation to combine the teachings of Gallopyn and Lavrenko, the portions identified by the Applicants as “teaching away” are in fact, Lavrenko’ s identification of deficiencies in the state of the art that the Lavrenko invention is intended to improve upon. Instead, what Lavrenko recites, and that which the Examiner relies upon is the conclusion of paragraph 0003, which states in pertinent part: 
The methods of this disclosure provide for improvements in genomic querying and analysis due to increased user friendliness, search speed and power (i.e., the amount of relevant information retrieved by a single number or limited number of searches). These methods allow non-specialist medical professionals and individuals to manage disease-risk, discover actionable variants, and develop more accurate disease prognoses.
Lavrenko, paragraph 0003 (emphasis added). 

	Recalling that “[t]he test for obvious is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference....Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). Applying that test to the teachings of Gallopyn and Lavrenko, one of ordinary skill in the art at the time of filing would have been motivated to modify the method of Gallopyn’s intelligent assistant device (indeed, a virtual medical assistant) with the teachings of Lavrenko, specifically a method of improving and simplifying researching questions answerable by reference to a genomic marker to overcome the described deficiencies in the art, to render the claims obvious. As stated in the rejection, one would have been motivated to make such a combination because Lavrenko, having identified and listed the numerous deficiencies of genomic searches, invented a genomic search engine that overcome said deficiencies and simplifies genomic research and querying. This is directly related to the claims of the present application, is in the same field of endeavor, and cures the deficiencies of Gallopyn, as indicated above.
	Accordingly, the claims are rejected as described above.

Applicants’ remaining arguments with respect to claims 1-56, 58, 59, 61-122, 124-166, and 174-190 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
U.S. Patent No. 8,688,453 B1 (Mining intent of user utterances using ranked lists of candidate intent values).
U.S. Patent No. 10,600,406 B1 (Re-rank initial utterance intent determinations based on additional information).
U.S. Patent Application Publication No. 2017/0011742 A1 (Understanding user intent with multiple weighted potential intents).
U.S. Patent Application Publication No. 2018/0068653 A1 (Using posterior scoring techniques to improve intent confidence scores).
U.S. Patent Application Publication No. 2018/0330730 A1 (Correcting initial determination of user intent).
U.S. Patent Application Publication No. 2019/0317994 A1 (Using Deep Learning techniques to determine user intents in conversational agents).

It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
Applicants amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173